                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                    1:15-cr-49-MOC-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
 PHILIP NELSON ELLIOTT,                         )
                                                )
                   Defendant.                   )


        THIS MATTER is before the court on defendant’s Motion for Early Termination of

Probation/Supervised Release. (Doc. No. 41). The Court ordered a response from the Government

on June 3, 2020. The Government has responded, indicating that it does not oppose the relief

sought. Based on the entirety of the record, the Court determines that defendant qualifies for early

termination and enters the following Order.

                                           ORDER

        IT IS, THEREFORE, ORDERED that defendant’s Motion for Early Termination of

Probation/Supervised Release, (Doc. No. 41) is GRANTED, and defendant’s supervised release

is hereby terminated.


   Signed: June 6, 2020




          Case 1:15-cr-00049-MOC Document 44 Filed 06/08/20 Page 1 of 1
